Title: To Benjamin Franklin from Amelia Barry, 24 March 1784
From: Barry, Amelia
To: Franklin, Benjamin



My Dear Sir,
Pisa 24th March 1784

Mr. Partridge, one of the principal Merchants at Leghorn, and who is universally esteemed for his knowledge and virtue, will have the honor to present you this letter. As he takes Paris in his way to England, I wish to introduce to you a Gentleman of his merit, and who has long been a warm and sincere friend to me and my little family. As his stay upon the Continent will not be sufficiently long for you to have a proper knowledge of his character, permit me to entreat your best offices to him on my account;—and every attention he receives from you, will be considered as immediately confered upon, My Dear Paternal Friend, Your grateful, obliged & affecate. Humble Servant,

A. Barry.
His Excelly. B. Franklin Esqr.

 
Endorsed: Mar. 24. 84
Notation: A Barry 24 Mars 1784
